United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Franklin, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1231
Issued: December 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal of a September 30, 2009 decision of
the Office of Workers’ Compensation Programs, denying merit review of her claim. For Office
decisions issued after November 18, 2008, appellant has 180 days to file a timely appeal before
the Board.1 Since more than 180 days has elapsed between the last merit decision on April 30,
2009 and the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly determined appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 3, 2007 appellant, then a 46-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained injuries as a result of her federal
employment. The Office accepted the claim for bilateral carpal tunnel syndrome.
Appellant also has two other claims that have been administratively combined into the
current master file. On July 21, 2008 she filed an occupational disease claim alleging a left
shoulder and bilateral index finger injury causally related to her job duties commencing in
March 2008.2 The Office accepted the claim for left rotator cuff sprain/strain.
On December 28, 2008 appellant filed an occupational disease claim alleging a right
elbow injury causally related to her employment.3 The Office accepted the claim for right lateral
epicondylitis on April 3, 2009.
By decision dated April 30, 2009, the Office issued a schedule award for a five percent
left arm impairment. The period of the award was 15.80 weeks commencing July 21, 2008.
In an undated letter received by the Office on August 21, 2009, appellant requested
reconsideration. She stated that she had received a schedule award only for the left arm, not the
right arm. Appellant indicated that she was enclosing an electromyogram (EMG) showing
“denervation in bilateral APB [abductor pollicis brevis]” which she stated was evidence of
permanent nerve damage in both hands, according to her physician. She also stated that her
physician recommended three percent impairment on both the left and right, and she requested
the Office to reconsider and provide an award for both arms.
As to an EMG report, on August 21, 2009 the Office received a March 27, 2007 report
from a Dr. Elizabeth Polacheck providing EMG and nerve conduction velocity results.4 This
report had previously been submitted on April 17, 2008.
By decision dated September 30, 2009, the Office determined that the application for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.5 The employee shall exercise this right through a request to

2

OWCP File No. xxxxxx961.

3

OWCP File No. xxxxxx697.

4

The report was filed under the right elbow epicondylitis claim.

5

5 U.S.C. § 8128(a).

2

the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”6
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent evidence not previously
considered by the Office.7
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
Appellant requested reconsideration of the April 30, 2009 schedule award decision,
which awarded appellant 15.80 weeks of compensation for a five percent left arm impairment.
On reconsideration she indicated that she felt the schedule award should have included an
impairment for the right arm, as her physician had recommended an award on each side. The
Board notes the schedule award determination was based on the opinion of an Office medical
adviser. Appellant did not show that the Office erroneously applied or interpreted a specific
point of law, or advance a relevant legal argument not previously considered by the Office.
In her application, appellant indicated that she had submitted an EMG report that her
physician had told her showed permanent nerve damage. This report was previously submitted
in April 2008 and therefore does not represent new evidence. Appellant did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(2) in her application for reconsideration: she did not
show that the Office erroneously applied or interpreted a specific point of law; advance a new
and relevant legal argument; or submit new, relevant and pertinent evidence. Pursuant to 20
C.F.R. § 10.608, appellant was not entitled to a merit review of her claim.9
On appeal, appellant reiterates her contention that she should have received an award for
both hands. She stated that she still has occasional numbness and pain and Dr. Schneider feels
6

20 C.F.R. § 10.605 (1999).

7

Id. at § 10.606(b)(2).

8

Id. at § 10.608.

9

The Board notes that appellant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related condition, without new
exposure to employment factors, has resulted in a greater permanent impairment than previously calculated.
Linda T. Brown, 51 ECAB 115 (1999).

3

the original EMG supported an award to both hands. As noted above, the Board does not have
jurisdiction over the April 30, 2009 merit decision. The only issue on appeal is whether
appellant’s application for reconsideration was sufficient to warrant merit review. The EMG
report was not new and relevant evidence and, for the reasons noted above, the Office properly
denied merit review.
CONCLUSION
The Board finds that the Office properly denied merit review in this case.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 30, 2009 is affirmed.
Issued: December 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

